 

Exhibit 10.18

 

GUARANTY

 

In consideration of the sum of One Dollar ($1.00) to the undersigned, Kevin
Brian Cox, in hand paid, receipt whereof is hereby acknowledged, and in further
consideration of the total $300,000.00 of funds of Dennis Winfrey held in the
bank accounts owned by ECS Prepaid, LLC, Electronic Check Services, Inc., a
Missouri corporation and Central States Legal Services, Inc., a Missouri
corporation (collectively “Sellers”) as and for working capital, the undersigned
hereby guarantees the repayment of such $300,000.00 by Surge Holdings, Inc. as
set forth in that certain Stock Purchase Agreement between Sellers and Surge
Holdings, Inc. (the “Agreement”).

 

Seller Parties shall give the undersigned notice of any default under said
Agreement.

 

All notices sent to the undersigned pursuant to the provisions of this Guaranty
shall be in writing and sent via United States certified or registered mail to
the following address:

 

Kevin Brian Cox

3124 Brother Blvd. Suite 104

Bartlett, TN 38133

 

provided, however, that the undersigned may designate a future or different
address to which subsequent notices shall be sent. Notice shall be deemed given
upon receipt or upon refusal to accept delivery.

 

In the event of litigation between Seller Parties and the undersigned in
connection with this Guaranty, the reasonable attorneys’ fees and court costs
incurred by the party prevailing in such litigation shall be borne by the
non-prevailing party.

 

In Witness Whereof, the undersigned has executed and delivered this instrument,
under seal, the ________ day of January, 2020.

 

  Kevin Brian Cox  

 

 

 